SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52007 CHINA PEDIATRIC PHARMACEUTICALS, INC. (Exact name of Small Business Issuer as Specified in its Charter) Nevada 20-2718075 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Identification Organization) Number) 9th Floor, No. 29 Nanxin Street, Xi’an, Shaanxi Province, P.R.C., 710004 (Address of Principal Executive Offices) 86 29 8727 1818 (Issuer’s Telephone Number, Including Area Code) Lid Hair Studios International, Inc. (Former name orformer address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). YesoNo x The number of shares outstanding of the registrant's Class A common stock as of October 12, 2009 was 4,300,000. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 Item 1.
